DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 4 August 2021, filed 1 November 2021, with respect to the rejection(s) of claim(s) 1-5, 8-11, 13-17, and 20-23 under 35 USC §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasting (US 2013/0279748 A1).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 9, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (US 2013/0279748 A1).

Regarding Claims 1, 9, 14, and 21, Hasting discloses a video encoding/decoding method, system, and CRM comprising: responsive to coded video data received from a channel [FIG. 1: between decoder 90 and object recognition system 100], decoding the coded video data by predictive coding techniques, performing object recognition on the decoded video data [Hasting: ¶ [0027]: The system 10 also includes an object recognition subsystem 100 that is configured to recognize the object 15 based on its appearance characteristics or other characteristics. In one embodiment, the object recognition subsystem 100 includes an image capture device 105 (e.g., still picture camera, video camera) that is configured to capture one or more images of the object 15. In one example, the image capture device 105 may be distinct and separate from the data acquisition subsystem 35 of the optical code reader 30. In another example, the image capture device 105 may be one and the same as the image capture device 70 of the data acquisition subsystem 35 of the optical code reader 30. In another example, image capture device 105 may be one of multiple image capture devices that are configured to capture images of the object 15 from different points of view to enable the object 15 to be recognized. The image capture device 105 may capture one or more images of the object 15 before or after the object 15 is in the read zone 37 of the optical code reader 30. In another example, the image capture device 105 may capture one or more images of the object 15 when the object 15 is in the read zone 37 of the optical code reader 30, when the object is recognized in the decoded video data, generating a model representing the recognized object in the scene [Hastings: ¶ [0028] The image capture device 105 is configured to capture one or more images and produce image data that is communicated to a feature detector unit 110 of the object recognition system 100. The feature detector unit 110 is configured to analyze the image data (e.g., via a feature detector algorithm) to detect and extract visual features that are used to recognize the object 15. These detected visual features become part of a feature model of the object 15. Various types of visual features may be used to recognize the object 15. The visual features are geometric point features corresponding to points on the object 15 that are reliably detected and/or identified in an image of the object 15. The geometric point features may correspond to image locations that satisfy specific properties. For example, the feature detector unit 110 may include a Harris Corner Detector that detects locations in an image where edge boundaries intersect. These intersections typically correspond to locations where the packaging graphics create corners on the object 15. The term geometric point feature emphasizes that the features are defined at specific points in the image, and that the relative geometric relationship of features found in an image is useful for the object recognition process. The visual features of the object 15 may include a collection of information about the object 15 such as: an identifier to identify the object 15 or object model to which the feature belongs; the x and y position coordinates, scale and orientation of the visual feature; and a feature descriptor], and storing data representing the model locally at a decoder [Hastings: ¶ [0031] The object recognition system 100 also includes a database 115 that is configured to store information associated with known objects that one wants to recognize. FIG. 5 is a block diagram of the database 115 that shows representations of information associated with N known objects. The information may include a feature model for each of the N known objects. The feature models may be generated during a training process that is performed prior to attempting to recognize the object 15. The feature models include the type of visual features detected by feature detector unit 110. For example, the visual features of the known objects may include SIFT features, SURF, GLOH features, DAISY features, or any other suitable features that encode the local appearance of the known objects. The information associated with each known object also includes optical code information (e.g., the decoded number (e.g., UPC number), the optical code type (e.g., UPC, PDF417)) that corresponds to the known object. Other known object information, such as the known object's price, name, manufacturer, and product type, may also be stored in the database and associated with its corresponding known object].

Regarding Claim 11, Hastings discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hastings discloses wherein the model generator comprises: an object detector having an input for the decoded video data and an output for data representing detected object(s) in the decoded video data [Hastings: ¶ [0027]], and an object modeler having an input for the detected object data and an output for the modeling data [Hastings: ¶ [0028]].

	
Claim Rejections - 35 USC § 103
Claims 2-3, 15-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claims 1, 9, 14, and 21 above, and further in view of Chao (US 10812831 B2).

Regarding Claims 2 and 15, Hastings disclose(s) all the limitations of Claims 1, 9, 14, and 21, respectively, and is/are analyzed as previously discussed with respect to those claims.
Hastings may not explicitly disclose further comprising transmitting data representing the model to an encoder that provided the coded video data to the channel.
However, Chao discloses Furthermore, Chao discloses further comprising transmitting data representing the model to an encoder that provided the coded video data to the channel [Chao: Col. 9, ll. 37-38: vi) transmit the differences (from block 214) back into the training functionality of the error correction module 204].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the training communication of Chao with the modeling of Hastings in order to help improve modeling accuracy.

Regarding Claims 3 and 16, Hastings in view of Chao discloses all the limitations of Claims 2 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Hastings in view of Chao discloses further comprising, following the transmitting, decoding a new item of coded video data with reference to the locally-stored data representing the model [Chao: Col. 9, ll. 39-40: vii) adjust the parameters of the model (block 206) to reduce the errors/differences; and viii) repeat ii) to vii).].

Regarding Claim 22, Hastings disclose(s) all the limitations of Claim 21, and is/are analyzed as previously discussed with respect to that claim.
Hastings may not explicitly disclose wherein the coding using video data derived from the object model data as the basis of prediction occurs periodically during a video coding session between the encoder and the decoder.
However, Chao discloses wherein the coding using video data derived from the object model data as the basis of prediction occurs periodically during a video coding session between the encoder and the decoder [Chao: Col. 11, ll. 50-53: Since the training phase of the EC models can be computationally expensive, one enhancement is to selectively sample frames from the video for training of parameters of the EC models].

Claims 4-5, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claims 1, 9, 14, and 21 above, and further in view of Sasaki (US 5959672).

Regarding Claims 4 and 17, Hastings disclose(s) all the limitations of Claims 1 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Hastings may not explicitly disclose further comprising: responsive to detection of a transmission error in the channel, transmitting an identification of the error to an encoder that provided the coded video data to the channel, thereafter, decoding a new item of coded video data with reference to the locally-stored data representing the model.
However, Sasaki discloses further comprising: responsive to detection of a transmission error in the channel, transmitting an identification of the error to an encoder that provided the coded video data to the channel, thereafter, decoding a new item of coded video data with reference to the locally-stored data representing the model [Sasaki: Col. 9, l. 63 through Col. 10, l. 14: Furthermore, an encoding mode is set as the mode condition in the mode control.  The mode control means sets a decoding condition on the basis of the set encoding mode information, while the error correction means checks the conformity to the encoding mode condition to improve the error correction ability.  In this instance, among the encoding mode are a motion picture mode, a quasi-motion picture mode and a still picture mode.  A model-based mode is also selectable.  These modes are selectively set in accordance with the communication path conditions, the transmission rate restrictions, and so on.  In addition, when the decoding stopping takes place because of, for example, the error included in the picture signal during the decoding processing, the error correction function selectively sets the four request signals to transmit it to the transmission side, with the result that the reproducing picture level is switched hierarchically in accordance with the communication path conditions or the like to prevent the decoding stopping from continuing].
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the error check of Sasaki with the information transmission of Hastings in order to ensure proper data transmission and recover from detected errors in an improved manner.

Regarding Claim 5, Hastings disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Hastings may not explicitly disclose further comprising, responsive to detection of a transmission error in the channel, generating video data for rendering from the locally-stored model data present at the decoder. 
However, Sasaki discloses further comprising, responsive to detection of a transmission error in the channel, generating video data for rendering from the locally-stored model data present at the decoder [Sasaki: Col. 9, l. 63 through Col. 10, l. 14]].

Regarding Claim 23, Hastings disclose(s) all the limitations of Claim 21, and is/are analyzed as previously discussed with respect to that claim.
Hastings may not explicitly disclose wherein the coding using video data derived from the object model data as the basis of prediction occurs in response to an error message received by the encoder from the decoder.
[Sasaki: Col. 9-Col. 10].
		
Claims 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claims 1, 9, and 14 above, and further in view of Matsui et al. (US 2013/0155075 A1).

Regarding Claims 8, 10, and 20, Hastings disclose(s) all the limitations of Claims 1, 9, and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Hastings may not explicitly disclose wherein the model data is stored as wireframe model data.
However, Matsui discloses wherein the model data is stored as wireframe model data [Matsui: ¶ [0078]: In this case, a case is described as an example in which the wire frame model and the shading model are used].
It would have been obvious to one having ordinary skill in the art at the time of filing to combine wire frame modeling of Matsui with the modeling of Hastings in order to use the best modeling mode for each specific image format encountered, thereby improving robustness and versatility. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to claim 9 above, and further in view of Zhou et al. (US 2015/0350641 A1).

Regarding Claim 13, Hastings disclose(s) all the limitations of Claim 9, and is/are analyzed as previously discussed with respect to that claim.
Hastings may not explicitly disclose wherein the predictor, having a first input for coded video data and a second input coupled to a reference frame storage device and an output coupled to the second input of the video decoder; and the reference frame storage device having an input for decoded video data of reference frames.
However, Zhou discloses wherein the video decoding system comprises: a video decoder, having a first input for the coded video data and a second input for prediction data; a predictor, having a first input for coded video data and a second input coupled to a reference frame storage device and an output coupled to the second input of the video decoder; and the reference frame storage device having an input for decoded video data of reference frames [Zhou: ¶ [0030]: The decoding engine 260 may generate recovered video data from the coded video data.  The decoding engine 260 may perform prediction and decoding processes.  For example, such processes may include entropy decoding, re-quantization and inverse transform operations that may have been applied by the encoder.  The decoding engine 260 may build a reference picture cache to store recovered video data of the reference frames.  Prediction processes may retrieve data from the reference picture cache to use for predictive decoding operations for later-received coded frames.  The coded video data may include motion vectors or other identifiers that identify locations within previously-stored reference frames that are prediction references for subsequently-received coded video data.  Decoding operations may operate according to the coding protocol applied by the coding engine 225 and may comply with MPEG-4, H.263, H.264 and/or HEVC].
. 

Allowable Subject Matter
Claims 24 is allowed.

Claims 6-7, 12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482